DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module and controller in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genies (US 2008/0278111).

Note that for purposes of this rejection, and based at least upon Applicant’s specification at paragraph 0018 indicating that the terms module or unit are given no specific meaning or function, the claimed subject matter of charging module and controller (being a generic placeholder) are interpreted to include any equivalents thereof.

As for claims 1-20, Genies discloses the invention as claimed, including:

1. An electronic apparatus comprising: 
a battery [fig. 1, element 1; paragraph 0023]; 
a charging module [fig. 1, element 3]; 
at least one sensor [fig. 1, elements 4, 5, and 7]; and 
a controller [fig. 1, element 6] configured to: 
obtain a battery state information using the at least one sensor [paragraphs 0023, 0027, 0038, 0040-0044]; 
determine a charging condition of the battery based on the battery state information [paragraphs 0023, 0027, 0038, 0040-0045]; and 
control the charging module to charge the battery based on the charging condition [paragraphs 0023, 0027, 0038, 0040-0045; fig. 5].  
2. The electronic apparatus of claim 1, wherein the controller is configured to: 
determine an end of charge (EoC) current of the battery based on the battery state information [paragraphs 0040-0045]; and 

3. The electronic apparatus of claim 1, wherein the battery state information comprises temperature information of the battery [see as cited in claim 1], and the controller is configured to: 
obtain the temperature information of the battery using the at least one sensor [see as cited in claim 1]; and 
determine a charging condition of the battery based on the temperature information of the battery [see as cited in claim 1; fig. 5 and paragraphs 0021, and 0025-0026].  
4. The electronic apparatus of claim 3, wherein the controller is configured to: 
control the charging module to charge the battery when a temperature of the battery is within a predetermined range based on the temperature information of the battery [paragraphs 0038, 0040-0045]; and 
control the charging module not to charge the battery when the temperature of the battery is outside the predetermined range based on the temperature information of the battery [paragraphs 0038, 0040-0045].  
5. The electronic apparatus of claim 4, wherein, in a case in which the temperature of the battery is within the predetermined range, the controller is configured to: 
set an end of charge (EoC) current value of the battery to be a first current value when the temperature of the battery is less than or equal to a first designated value [paragraphs 0038-0039; abstract; paragraph 0015]; and 

6. The electronic apparatus of claim 5, wherein, in the case in which the temperature of the battery is within the predetermined range, the controller is configured to: 
set the EoC current value of the battery to be the second current value when the temperature of the battery is greater than the first designated value and less than or equal to the second designated value [paragraph 0038, 0040-0045, especially paragraphs 0042 and 0044 – wherein the values are updated and changed according to at least measurements]; and 
set the EoC current value of the battery to be a third current value greater than the second current value when the temperature of the battery is greater than the second designated value [paragraph 0038, 0040-0045, especially paragraphs 0042 and 0044 – wherein the values are updated and changed according to at least measurements].  
7. The electronic apparatus of claim 1, wherein the controller is configured to: 
detect a magnitude of a current supplied to the battery using the at least one sensor [abstract; paragraphs 0040-0045]; and 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is less than or equal to the EoC current value [paragraphs 0040-0045; abstract].  
8. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the at least one sensor to periodically obtain the battery state information [paragraph 0042]; and 

9. The electronic apparatus of claim 1, wherein the controller is configured to: 
obtain a temperature information of the battery as the battery state information using the at least one sensor [see as cited in claim 1]; 
set an end of charge (EoC) current value of the battery to be a first current value when a temperature of the battery corresponds to a first temperature range [paragraph 0042]; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery corresponds to a second temperature range higher than the first temperature range [paragraph 0038, 0040-0045, especially paragraphs 0042 and 0044 – wherein the values are updated and changed according to at least measurements].  
10. The electronic apparatus of claim 1, wherein the at least one sensor comprises at least one of a temperature sensor or a current sensor [see as cited in claim 1].  
11. The electronic apparatus of claim 1, wherein the controller is configured to charge the battery using a wireless charging module or a wired charging module included in the charging module [see as cited in claim 1].  
12. An electronic apparatus comprising: 
a battery [see as cited in claim 1]; 
a charging module [see as cited in claim 1]; 
at least one sensor [see as cited in claim 1]; and 
a controller [see as cited in claim 1] configured to: 

detect a magnitude of a current supplied to the battery [see as cited in claim 7]; 
select an end of charge (EoC) current value of the battery based on the sensed temperature; 
control the charging module to charge the battery when the magnitude of the current supplied to the battery is greater than the selected EoC current value [see as cited in claims 6-7]; and 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is not greater than the selected EoC current value [see as cited in claims 6-7].  
13. The electronic apparatus of claim 12, wherein, when the temperature of the battery is within the predetermined temperature range, the controller is configured to: 
set the EoC current value of the battery to be a first current value when the temperature of the battery is less than or equal to a first designated value [see as cited in claims 6-7]; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery is greater than the first designated value [see as cited in claims 6-7].  
14. The electronic apparatus of claim 13, wherein, when the temperature of the battery is within the predetermined range, the controller is configured to: 

set the EoC current value of the battery to be a third current value greater than the second current value when the temperature of the battery is greater than the second designated value [see as cited in claims 6-7, and 9].  
15. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is less than or equal to the EoC current value [see as cited in claim 7].  
16. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the at least one sensor to periodically sense the temperature of the battery []; and select another EoC current value of the battery based on the periodically sensed temperature [].  
17. A charging control method of an electronic apparatus, the method comprising: obtaining battery state information using at least one sensor [see as cited in claim1]; 
determining a charging condition of the battery based on the battery state information [see as cited in claim 1]; and 
control a charging module to charge the battery based on the charging condition [see as cited in claim 1].  
18. The charging control method of claim 17, wherein the battery state information of the battery includes temperature information of the battery and a magnitude of a current supplied to the battery [see as cited in claims 1], and 

set an end of charge (EoC) current value of the battery based on the temperature information of the battery [see as cited in claims 2-3].  
19. The charging control method of claim 18, wherein the setting of the EoC current value comprises: 
set the EoC current value of the battery to be a first current value when a temperature of the battery corresponds to a first temperature range [see as cited in claim 9]; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery corresponds to a second temperature range higher than the first temperature range [see as cited in claim 9].  
20. The charging control method of claim 18, further comprising: 
control a charging module to terminate charging of the battery when the magnitude of a current supplied to the battery reaches the EoC current value [see as cited in claims 6-7].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 21, 2021